     Case 5:12-cv-05726-JLS Document 128 Filed 12/13/18 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOANN FONZONE,

                     Plaintiff,

       v.                                                       CIVIL ACTION
                                                                 NO. 12-5726
JOE OTERI, et al,

                     Defendants.


                                       ORDER


       AND NOW, this 13th         day of December, 2018, it is hereby ORDERED that a

case management conference shall be held on January 24, 2019, at 1:30 p.m. in the

courtroom of the undersigned, 400 Washington Street, Reading, Pennsylvania.



                                                  BY THE COURT:



                                                  /s/ Jeffrey L. Schmehl
                                                  Jeffrey L. Schmehl, J.
